I concur. However, one observation may be added to the opinion. Conceding that a franchise has the special meaning set out in the prevailing opinion, Sec. 76-4-24, Sub-section 3, nevertheless provides that the applicant shall file in the office of the Commission such evidence as shall be required by it to show the required consent, franchise or permit. Certainly if a license can be required and any municipality through which the applicant runs requires a license, such license is a permit without which the applicant is not supposed to run. I cannot see, therefore, that the compliance of the applicant in presenting evidence of permission or licenses, if they are properly required by ordinance, can *Page 117 
be avoided. But in the instant case, there was no evidence that any of the towns or cities through which Airways runs required a license or permit. It may be that cities cannot require licenses of buses engaged in intercity traffic, that being a state and not a city utility. We are not informed by the record, if such license may be required, that the ordinance of any city through which Airways runs has required it. Inasmuch as we have nothing before us to show that any consent or permit is required, we cannot say that the Commission failed to exact a showing of the required consent.
PRATT, J., dissents.